Citation Nr: 9916389	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1970 to 
April 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to non-service connected pension.


FINDINGS OF FACT

1.  The veteran has diabetes; diabetic neuropathy for the 
right and left lower extremity; major depression disorder; a 
history of carpal tunnel syndrome bilaterally; mild 
hypertension; a history of hyperlipidemia and multiple skin 
lesions with a combined disability evaluation of 60 percent.  

2.  The veteran possesses a high school education.  He has 
occupational experience as a quality control technician.  He 
reports having last worked on a full-time basis in May 1996.

3.  The veteran is permanently precluded from engaging in 
substantially gainful employment by reason of his 
disabilities, age, education, and occupational experience.


CONCLUSION OF LAW

A total rating for pension purposes based on individual 
unemployability due to the veteran's non-service-connected 
disabilities is warranted.  38 U.S.C.A. §§ 1155, 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.342, 
4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unemployable because of his 
deteriorating health.  The Board has determined that the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends that his non-service-connected 
disabilities have rendered him unemployable.  A person shall 
be considered to be permanently and totally disabled for 
pension purposes if such a person is unemployable as a result 
of a disability which is reasonably certain to continue 
throughout the life of the disabled person, or if the person 
is suffering from (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the Secretary to be such a 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.  
See 38 U.S.C.A. § 1502(a) (West 1991).

In Brown v. Derwinski, 2 Vet. App. 444 (1992), the United 
States Court Appeals for Veterans Claims (the Court) analyzed 
the law with respect to pension entitlement under 38 U.S.C.A. 
§ 1502 and set up a two-prong test for pension eligibility.  
The Court indicated that permanent and total disability must 
be shown in one of two ways: either (1) the veteran must be 
unemployable as a result of a lifetime disability (this is 
the "subjective" standard and is based on the veteran's 
individual work experience, training and disabilities), or 
(2) if not unemployable, he must suffer from a lifetime 
disability which would render it impossible for the "average 
person" with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  Id. 
at 446.  In order to make this determination, the Board must 
apply the percentage standards of 38 C.F.R. § 4.16 (1998), 
which is the objective standard, and consider entitlement to 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(2), 
which is the subjective standard.  Brown, 2 Vet. App. at 446.

Pursuant to § 4.16, total disability ratings for pension 
purposes may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single disability, ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1998).

Claims of all veterans who fail to meet the percentage 
standards indicated above but who meet the basic entitlement 
criteria and are unemployable by reason of their 
disabilities, age, occupational background and other related 
factors, are entitled to consideration on an extra-schedular 
basis.  38 C.F.R. § 3.321(b)(2) (1998).

The veteran has been rated as having a 20 percent evaluation 
for his diabetes; 10 percent for his hypertension; 30 percent 
for major depression; 10 percent for neuropathy of each of 
the lower extremities and noncompensable evaluations for 
carpal tunnel syndrome, hyperlipidemia and skin lesions.  The 
veteran's combined disability evaluation for his disorders is 
60 percent.  The Board notes that the veteran's disabilities 
are not permanently and totally disabling pursuant to 38 
C.F.R. § 4.15 (1998).  A total rating under § 4.15 would 
require the permanent loss of the use of both hands, of both 
feet, of one hand and one foot, or of the sight of both eyes 
as well as becoming permanently helpless or permanently 
bedridden.  It is not shown by any objective evidence that 
his disabilities, diabetes, hypertension, major depression, 
bilateral neuropathy of the lower extremities, carpal tunnel 
syndrome, hyperlipidemia or skin lesions involve the 
permanent loss of use of his hands, feet or eyes.  See 38 
C.F.R. § 4.15.  The Board further notes that the veteran's 
disabilities do not meet the percentage requirements for 
total disability under 38 C.F.R. § 4.16(a), such that they 
would prevent an "average person" from engaging in 
substantially gainful employment.  The combined disability 
rating is 60 percent.

The record shows that the veteran completed high school, he 
has occupational experience as a quality control technician, 
and he reports having last worked on a full-time basis in May 
1996.  

From August 1996 to February 1997 Dr. South saw the veteran 
for noninsulin dependent diabetes, profound depression and 
hypertension.  In a letter dated December 1996 Dr. South 
indicated the veteran was under his care for diabetes, 
chronic diarrhea and depression.  

Between December 1996 and September 1998 the veteran was seen 
at the VA Medical Center at Memphis, Tennessee for non-
insulin dependent diabetes, depression and intermittent 
diarrhea.  A December 1996 radiology report revealed no 
pathological calcification or soft tissue masses; 
nonobstructive bowel gases pattern with a large amount of 
stool in the colon; however the veteran's bones were normal.  
The Upper GI series showed a normal esophagus, a normal 
stomach and delayed transit of contrast into the duodenum.  
Peristalsis was noted to be decreased and peristaltic waves 
in the stomach were not good.  The examiner opined that this 
could be related to the veteran's antidepressant medication.  
In February 1997 an ulcer on the veteran's left heel was 
evaluated for debridement.  At the January 1998 mental health 
clinic appointment the veteran reported feeling depressed, 
guilty, bored, suicidal and worthless.  He informed the 
doctor that he was unemployed and lived with his mother.  
Although he had lost fifty pounds with a suicide attempt his 
appetite was good and he was gaining some weight back.  He 
required medication to help him sleep and he wanted to get 
involved in VA activities but lived 80 miles one way.  
Sometimes he watched high school sports.  Upon examination 
the doctor noted that the veteran had good eye contact, 
posture and movements.  His speech was lightly slurred and 
his affect was appropriate.  Suicidal ideation's, depressive 
cognition, and feelings of guilt and worthlessness were 
present.  The veteran was coherent and logical without 
hallucinations or delusions.  His perception was within 
normal limits.  The report on brain stem evoked response 
test, dated February 1998 revealed that absolute wave five 
latency was within normal limits in both ears.  In March 1998 
the veteran informed the physician that he did not take his 
medication for 10 days because he was frustrated with taking 
so many pills.  The assessment was drug noncompliance with 
diabetes mellitus and hypertension.  His diabetes mellitus 
was not well controlled.  Neurotic excoriations were very 
hard to treat with the underlying diabetes mellitus.  The 
physician tired to prevent infection.  The veteran's diabetes 
mellitus was better controlled in April 1998.  

The veteran underwent a VA medical examination in March 1997.  
Physical examination of the veteran revealed that the veteran 
had type II diabetes mellitus, diabetic neuropathy 
(peripheral), circulatory disturbance of the lower half of 
the legs and feet, hematuria, increased hemoglobin and 
hematocrit, hyperglycemia, hypertriglyceridemia, and 
recurrent major depression.  The veteran complained that he 
was depressed; that he had very little feeling in his feet 
and that this bothered him quite a bit.  He reported that he 
had sores and skin problems on his lower legs.  Examination 
of the veteran's skin revealed very dry skin all over.  He 
had numerous spots that were excoriated.  The examiner stated 
that he did not know how they started but that the scars 
certainly looked like they had been exacerbated by his 
scratching them.  He had very hyperemic skin on the lower 
one-half of his legs and feet.  In those areas he had 
multiple open sores and scars from the open sores.  The 
veteran's lymphatic and hemic systems were within normal 
limits.  His head, face, neck, nose, sinuses, mouth and 
throat were all within normal limits.  The veteran reported 
that right before he left the Army he was told that he had a 
high frequency hearing loss.  He did not exhibit any problems 
hearing the examiner but stated that he had difficulty 
hearing people with a lot of background noise distracting 
him.  The veteran wore glasses and stated that he did not 
have any serious eye problems.  His pupils were equal, round, 
regular and reacted to light and accommodation, extraocular 
muscles were intact.  Examination of the veteran's 
cardiovascular system disclosed a regular rate and rhythm 
without murmur, gallop or rub.  His vital signs were as 
follows: sitting pulse was 64, blood pressure was 150/94, and 
respiration rate was 18.  His recumbent pulse was 60, blood 
pressure was 154/96, and respiration rate was 16.  The 
veteran's standing pulse was 64, blood pressure was 148/90, 
and respiration rate was 16.  No varicose veins, hernias or 
burns were noted.  Examination of the veteran's respiratory 
system revealed that he had distant breath sounds but that 
his lungs were clear.  He did not have trouble coughing or 
expectorating.  The veteran stated that he could maybe go up 
two flights of steps but that his legs would hurt him as well 
as he would get out of breath.  He would occasionally have 
diarrhea or constipation and was treated for these problems 
with medicine.  The VA physician noted that the veteran 
denied any bladder, kidney or prostate problems in the past.  
Examination of the veteran's musculoskeletal system disclosed 
that there were no stab or gunshot wounds.  He had a broken 
jaw from a fight when he was a young adult.  The veteran also 
broke his right wrist three times from sporting efforts.  
There was a scar on his left chest, which measured 
approximately 2 inches long.  This was a work-related injury 
in his early twenties.  The veteran also had a left wrist 
scar from an attempted suicide the previous year.  There were 
no stitch marks.  He stated that he did not have carpal 
tunnel but that nerve conduction studies were done and he was 
told it was not quite bad enough for surgery yet but he 
stated that he occasionally had trouble grasping objects and 
that his hands sometimes hurt.  The veteran had markedly 
decreased dorsalis pedis and posterior tibial pulses in his 
left foot.  His dorsalis pedis in his right foot was also 
markedly diminished.  The examiner could palpate slightly his 
posterior tibial artery in his right foot.  The veteran had 
markedly decreased light touch sensation at the lower half of 
the leg down.  He could feel significant pressure on the 
bottom of his heel better than on the bottom of his 
metatarsal arch.  It was very difficult to elicit proper 
reflexes in his legs because the veteran was very stiff; but 
as best the examiner could tell his ankle reflexes and knee 
reflexes were within normal limits.  The veteran denied any 
thyroid problems.  His thyroid was normal by examination.  He 
was diagnosed with adult onset diabetes mellitus (Type II) 
five years before this examination.  The veteran's 
coordination and equilibrium were normal.  He had decreased 
feelings in his lower legs and feet most likely secondary to 
a diabetic neuropathy.  The urinalysis showed that the 
veteran had 3+ glucose and 3+ blood.  His hemoglobin and 
hematocrit were 17.4 and 52.1, respectively.  The veteran's 
fasting glucose was 281.  Laboratory tests for glucose, blood 
urea, nitrogen, creatinine, potassium, sodium, chloride, and 
carbon dioxide were otherwise within normal limits, showing 
normal renal function, normal calcium, and uric acid, 
phosphorus and normal liver function studies.  Triglycerides 
were elevated at 414 milligrams per 100 milliliters.  
Thyroid-stimulating hormone and thyroxine were normal.  
Hemoglobin A1C was 9.7 percent.  

VA mental disorders examination in April 1997 revealed a 
neatly dressed and well groomed veteran with good eye contact 
cooperation.  He stated that he continued to suffer from 
depression particularly feeling that he had great 
difficulties with concentration and even minor decisions.  
The veteran reported a decrease in appetite with a 20 to 30 
pound weight loss over the last year or so; difficulties 
sleeping; feelings of guilt, extreme irritability, fatigue 
and often feeling helpless and worthless.  He often ruminated 
about death but at the time of the examination he did not 
feel that he would take his life, especially while he was 
living with his mother and stepfather.  The veteran felt 
self-conscious and dependent on his mother but at the same 
time wanted to feel and get better.  He indicated that he did 
not have any auditory or visual hallucinations nor was there 
any evidence of delusions or formal thought disorder.  He had 
great difficulty motivating himself to get up in the morning 
and he spent most of his time every day watching television.  
The veteran did not engage in social activities and he 
continued to obsess about the failure of his marriage.  This 
individual continued to grieve over the loss of his job, wife 
and his social life.  He appeared to be able to know what he 
needed to do but his depression was not treated well enough 
for him to make some efforts toward recovery and 
rehabilitation.  The examiner pointed out that in 
consultation with the chief of outpatient psychiatry, his 
treatment for depression might not have been efficacious.  
The examiner consulted with a psychiatrist at the VA Mental 
Health Center for evaluation and treatment.  The veteran was 
not considered a danger to himself or others and he was 
encouraged to seek inpatient treatment if his serious 
depression continued.  On the Shipley Institute of Living 
Scale, the veteran scored in the bright normal range of adult 
intelligence.  On the Beck Depression Scale, his score was in 
the extremely severe range meaning that clinically he 
continued to be seriously depressed.  The MMPI profile was 
valid and the configurations suggested an individual with a 
major depressive disorder.  It also suggested that he was 
distressed and seeking help for his psychological and 
emotional problems.  There was also an indication in the 
personality testing and clinical interview that the veteran 
could profit from treatment both with medication and 
psychotherapy and that his prognosis was good to control his 
depression.  His Global Assessment of Functioning (GAF) 
rating would be considered around 55.  This probably should 
improve with more aggressive appropriate psychotherapy.  The 
examiner stated that the veteran was not permanently and 
totally disabled and that he was motivated to seek more 
psychiatric treatment.  At the time of the examination he was 
fairly seriously impaired socially, vocationally and 
interpersonally due to the fact that his major depression was 
not well controlled.  He was considered competent for VA 
purposes but his industrial and social functioning were 
seriously impaired.  However, the veteran was not considered 
permanently and totally disabled due to major depression.  

At the audiological evaluation of February 1998 the veteran 
reported dizziness.  In addition he reported a history of 
high blood pressure, diabetes mellitus, ear infections and 
bilateral tinnitus.  The audiologist found his hearing to be 
within normal limits through the 2000 hertz, sloping to a 
moderate sensorineural hearing loss in the right ear.  In the 
left ear the veteran's hearing was within normal limits 
through the 1000 hertz, sloping to a moderate sensorineural 
hearing loss.  Speech discrimination was excellent in the 
right ear and was good in the left ear.  Type A tympanogram 
was noted in both ears.  

In his substantive appeal, dated March 1998, the veteran 
believed that he should have a disability rating in excess of 
the 70 percent required to be eligible for nonservice-
connected pension benefits.  He wrote that his depression had 
not improved, that he had difficulty sleeping and that he had 
feelings of guilt, extreme irritability, fatigue, 
helplessness and worthlessness.  The veteran reported that he 
was on insulin for his diabetes and that the diabetic 
neuropathy had worsened to the point that he required 
crutches.  The diabetic ulcers on his feet and legs were 
accelerated enough to constitute the use of crutches.  In 
particular, he had an ulcer on his left heel approximately 
one inch in diameter.  The veteran stated that he had to wear 
special shoes and that his blood pressure, cholesterol, 
triglycerides, potassium and glucose counts were all high.  
He believed that the number of medical appointments over the 
previous year should indicate the increased severity of his 
disabilities.  He asserted that he was permanently disabled 
as he will always be diabetic and depressed and that his 
other illnesses will only become worse in time as they had 
over the previous year.  

At the September 1998 RO hearing the veteran testified that 
he was taking insulin and two other medications for his 
diabetes and that his readings were usually around 200 or 
more.  He stated that the diabetes affected his feet and legs 
and caused them to swell.  The veteran indicated that could 
not sit or stand for any period of time; the maximum amount 
of time he could stand without problems would be about an 
hour.  He asserted that he had to elevate his feet a lot due 
to his condition.  The veteran attested that he was on 
medication for hypertension, however his blood pressure 
stayed constantly high.  At the VA Medical Center his blood 
pressure was usually taken two or three times after 
uncrossing his legs and standing.  He reported that his 
depression increased in severity over the last year.  He felt 
more as if he were in a dark hole.  The veteran saw the 
doctor once a month for depression.  His medication for 
depression increased from four tablets a night to five 
tablets a night.  The veteran testified that the depression 
medication made him drowsy and that it also caused 
constipation and dry mouth.  He stated that at one point he 
stopped taking his medications because the side effects were 
so bad that he lost control of his bodily functions.  The 
veteran indicated that he had problems sleeping, carpal 
tunnel syndrome, constipation and dry scaly skin.  In 
addition he developed anxiety as a result of a combination of 
all of his conditions.  He asserted that he last worked for a 
forklift company but that the company moved.  The veteran had 
not been employed and had not sought work since that time due 
to his depressed state, feet and leg problems, and his 
inability to stand up and work.  He did not believe that he 
could pass an employment physical and that his physical 
disabilities limited what he could do.  The veteran reported 
that he had very limited computer skills and that he did not 
have any trade capabilities.  He lived in a small town with 
no job opportunities for someone with his qualifications.  
His physical and mental conditions would preclude him from 
obtaining employment in the area where he lived.  The veteran 
felt that since his diabetes required insulin that disability 
alone should be increased by 10 percent thereby augmenting 
his combined evaluation to 70 percent and making him eligible 
for nonservice-connected pension benefits.  

The veteran underwent a VA medical examination in October 
1998.  Physical examination of the veteran revealed an alert 
oriented veteran.  He was not in acute distress.  His blood 
pressure lying down was 150/92; pulse was 68 beats per minute 
and regular; and respiration rate was 18 times per minute.  
On sitting up his blood pressure was 150/96; pulse was 68 
beats per minute; and respiration rate was 18 times per 
minute.  He stated that he did not take his medication for 
blood pressure on the morning of the examination.  His 
posture and gait were normal.  Examination of his skin 
revealed multiple ulcers in various stages of healing which 
left behind scars over his arms and lower extremities.  There 
was one large healing ulcer over the left foot.  It appeared 
hyperpigmented.  None were noted on his back, chest, or 
abdomen.  Hemic and lymphatic were negative.  The veteran's 
head and face were normocephalic and atraumatic.  He had 
cerumen in both ears.  Examination of his nose, sinuses, 
mouth and throat disclosed poor oral hygiene.  His neck was 
supple without evidence of jugular venous distention, carotid 
bruit, thyromegaly or lymphadenopathy.  The veteran's chest 
was clear to auscultation and percussion; his first and 
second heart sounds were distant, regular without murmurs of 
gallops.  The veteran's abdomen was soft, nontender and 
nondistended; no masses or bruits were noted; and bowel 
sounds were normactive.  Examination of the musculoskeletal 
system revealed no muscle atrophy.  There was no edema noted 
in the lower extremities, however, the skin over his feet and 
legs was dry and scaly.  His skin became dark in color when 
he was sitting with his legs hanging down.  The skin over the 
plantar aspect of the feet was also thick and dry.  Decreased 
posterior tibialis was noted bilaterally, otherwise the rest 
of the peripheral pulses were palpable and symmetrical.  
Strength was fairly good with good range of motion of all of 
the joints.  He was able to stand on his heels and toes but 
had some difficulty walking on his heels.  The veteran's 
cranial nerves were grossly intact.  He had fair finger-to-
nose coordination.  Sensory examination revealed he was able 
to feel light touch over the extremities from mid lower 
extremities upwards.  Pinprick was decreased in both lower 
extremities from lower one-third of legs including the feet.  
His reflexes were grossly intact.  The examiner had 
difficulty eliciting ankle jerks.  Plantar reflexes were 
equivocal.  Tinel's and Phalan's were negative.  The 
urinalysis showed 2+ glucose and 2+ blood; the complete blood 
count was essentially negative.  The veteran's blood sugar 
was 220, blood urea nitrogen was 25, and creatinine was 1.4.  
His medical records show that the A1C was done in September 
1998 was 9.0 and in October 1998 was 9.3.  The diagnoses were 
diabetes mellitus on oral hypoglycemic agents, metformin, and 
insulin, appeared to be poorly controlled partly due to 
noncompliance; mild diabetic retinopathy; a history of carpal 
tunnel syndrome bilaterally with worsening symptoms, 
according to the veteran; mild hypertension; a history of 
hyperlipidemia; multiple skin lesions in various stages of 
healing; and a history of depression.  Peripheral neuropathy 
was ruled out.  Electromyography and nerve conduction 
velocity were ordered.  The examiner commented that the 
veteran had multiple medical problems requiring multiple 
medications.  He had no motivation to work even though he 
could do a part time job but believes payment would not be 
enough for maintenance.  More importantly, his medical 
problems prevented him from getting a job, especially his 
mental problems.  

VA mental disorders examination, dated October 1998, showed 
an alert and fully oriented veteran.  His speech was 
delivered in a moderate pace and tones; and the content of 
his speech was rational and goal oriented.  He was able to 
provide background and history information as requested; and 
his memory seemed generally intact.  No delusional material 
was elicited.  The veteran reported no history of 
hallucinations.  He showed no evidence to suggest any speech, 
thought, or perceptual disturbance.  Insight seemed somewhat 
blunted; but he was able to pleasantly and appropriately 
smile at times in a friendly manner.  He described his 
typical mood for the past few years as gray, just nothingness 
and lonely.  The veteran explained that he often felt as if 
he had no purpose in life, no goals.  He felt as if he were 
in a bubble where everything was happening around him and 
that he was not a part of any of it.  The veteran felt as if 
he were just here.  He indicated that his mood was basically 
the same now as it was in the last year's rating examination.  
The veteran stated that since his divorce he consistently 
felt depressed.  While he experienced some appetite 
disturbance and weight loss at the time of the last 
examination, he indicated that his appetite had improved and 
he had regained some of the weight he lost.  Although the 
veteran continued to note some restless sleep, this also 
improved to some degree as he averaged about seven hours of 
sleep each night with an occasional nap in the daytime.  He 
noted that a lot of times it was carpal tunnel that kept him 
awake with pain in his hands.  While he continued to have 
some irritability, he noted that he had made some progress in 
controlling angry and irritable outbursts.  The veteran 
continued to have some decreased interest in activities, 
feelings of fatigue, feelings of worthlessness and poor self-
esteem, indecisiveness, and report of decreased 
concentration.  He continued to think about death and 
described this as fleeting thoughts that run through his head 
in which he did not make a plan and there was no intent.  As 
in the last examination, the veteran indicated that he did 
not believe that he would ever harm himself, particularly 
while he lived with his mother as he would not want to cause 
her any emotional pain.  He denied any suicidal or homicidal 
ideations or intent.  The veteran was not judged to be a 
danger to self or to others.  As the interview was concluding 
he volunteered that his depression was the same if not a 
little worse since last year's rating examination, but that 
his medical condition was definitely worse.  The veteran went 
on to say that he really did not think that his rating for 
depression would change as a result of the present 
examination, but since he perceives that his physical 
condition was much worse since last year, he was really 
basing his claim on that in hopes of getting increased 
ratings for his physical problems.  In summary the examiner 
concluded that the veteran presented a history of depression 
that began secondary to his divorce in 1994, the social 
isolation and change in lifestyle that resulted from his 
divorce, and his loss of employment in 1996 when the company 
for which he had been working closed.  He was diagnosed in 
last year's rating examination with recurrent major 
depression and the present evaluation was consistent with 
that diagnosis.  Since last year's rating examination he had 
begun receiving outpatient medication management in the VA 
Medical Center at Memphis Mental Health Clinic; and at times 
showed some symptom improvement although at a cost of 
experiencing some medication side effects.  His medication 
regimen was still being adjusted in an attempt to achieve a 
balance between good symptom relief and limited medication 
side effects; and it did not appear that an optimal 
medication regimen had yet been achieved.  In addition, he 
had not received any psychotherapy or counseling yet; it was 
his opinion (and the examiner concurred) that his depression 
would be best treated through a combination of medication 
management and counseling.  The veteran was receptive to the 
idea of receiving psychotherapy and indicated that in the 
coming weeks he would seek out psychotherapy as an adjunct to 
his medication therapy.  A reevaluation in another year or 
two might be beneficial to assess how the veteran's condition 
changed with continued medication therapy and the possible 
addition of psychotherapy.  Social functioning at present 
appeared moderately impaired.  While the veteran had not 
worked in about two years, he did maintain consistent full-
time employment over the years and he reported that upon the 
advice of his lawyer he had not sought employment as he did 
not wish to negatively impact his disability claims.  He 
volunteered in the interview that he would likely be able to 
maintain some employment (at least on a part-time basis) 
despite his physical problems and depression.  Records 
reflect that his mental health center providers encouraged 
him to explore increasing his activity and beginning some 
work on a voluntary basis to assist in alleviating his 
depression.  It was the examiner's opinion that this 
individual's depression did not render him unable to work and 
the examiner did not consider the veteran to be permanently 
and totally disabled due to his depression.  He appeared 
capable of managing his own funds.  The diagnostic 
impressions were recurrent major moderate depression and a 
history of alcohol abuse (apparently in remission).  The 
veteran had a GAF of 60.

In November 1998 the Social Security Administration (SSA) 
awarded the veteran disability benefits as a result of his 
diabetes mellitus and depression.  SSA determined that the 
veteran had been disabled since April 1996 and met their 
insured status requirements on that date and thereafter, 
through December 2001.  The veteran had not engaged in any 
substantial gainful employment activity since onset of the 
disability.  SSA considered the veteran's diabetes mellitus 
and depression to be severe and that these impairments 
prevented him from performing even the basic mental demands 
of unskilled work on a sustained basis.  UCI Medical Center 
records, dated August 1996, revealed that the veteran 
attempted suicide.  His initial blood pressure was 180/120, 
and subsequently came down to 170/100.  His assessments were 
suicide attempt, respiratory alkalosis, diabetes and 
hypertension.  Records from Benton Health Care, dated 
September 1996, indicated that the veteran had uncontrolled 
diabetes mellitus and neuropathy in both lower extremities.  
In November 1996 it was noted that the veteran had been 
irritable for the last few weeks, had suicidal ideations, was 
depressed and felt useless.  In December 1996 he was noted to 
have mental problems, psychotic depression, problems with 
anger management, slight paranoia, diabetes and chronic 
diarrhea.  He also had several peripheral neuropathies of the 
hands and feet.  Assessments made in May 1998 and June 1998, 
revealed that the veteran's insight and judgment were intact; 
however his concentration was fair to poor.  Although he 
denied any psychotic features, he still reported having 
thoughts of suicide at times.  His thought processes seemed 
notably delayed by depression and he was often irritable.  
His problems sleeping and his appetite were sporadic.  The 
veteran's intellect was judged to be average.  It was noted 
that the veteran suffered from long-term depression called 
dysthymia with anxiety problems.  Further the veteran had a 
poor ability to concentrate, make decisions, relate 
appropriately to supervisors, set goals or make plans.  

The Board notes that the veteran's combined rating for his 
nonservice-connected disabilities is 60 percent.  In view of 
this and the above findings, the Board concludes that the 
veteran is not unemployable according to the objective 
"average person" standard.  He clearly does not meet the 
schedular criteria for a total rating under 38 C.F.R. 
§ 4.16(a), since the combined disability rating is 60 
percent. 

Pursuant to the two-step test set forth in Brown, see 2 Vet. 
App at 446, the Board has considered the provisions of 38 
C.F.R. § 3.321 (b)(2) and 4.16(b) (1998) which provide that 
an applicant for pension who fails to meet the percentage 
requirements but is found to be unemployable by reason of the 
nature of his disabilities, his age, occupational background 
or other related factors, may be granted entitlement to 
permanent and total disability status on an extra-schedular 
basis.  The evidence of record indicates that the appellant 
is currently 50 years of age and completed high school.  His 
work experience was as a quality control technician and he 
last worked in May 1996.  

The Board must note that the VA examiners in the March 1997 
and October 1998 mental disorders examinations made a 
notation that the veteran was not permanently and totally 
disabled.  It was the examiners' opinion that the veteran's 
depression did not render him unable to work.  However, a 
private physician, Dr. South, in December 1996, who treated 
the veteran for diabetes and depression, related that the 
veteran was totally disabled to work.  Additionally, the VA 
physician who performed a VA examination in November 1998 
reported that the veteran's medical problems prevented him 
from getting a job, especially his mental problems.  Thus, 
when the medical opinions addressed the veteran's psychiatric 
and physical disabilities, they determined that he was not 
able to work.  Moreover, SSA determined that the veteran was 
totally disabled.  

In light of the evidence discussed above, the Board finds 
that the evidence is in equipoise as to whether there is a 
reasonable basis for concluding that the veteran is 
permanently precluded from engaging in substantially gainful 
employment by reason of his many disabilities, including a 
psychiatric disability and various physical disabilities, 
education, and occupational experience.  Therefore, resolving 
doubt in the veteran's favor, the Board finds that the 
criteria for a permanent and total disability rating for 
pension purposes are met on an extra-schedular basis.  
38 U.S.C.A. §§ 1502; 5107(b); 38 C.F.R. §§ 3.321, 3.340, 
4.15, 4.16, 4.17.


ORDER

A permanent and total disability evaluation for pension 
purposes is granted, subject to the provisions governing the 
award of monetary benefits.



		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 

